DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Applicants’ amendment filed on July 11, 2022 and wherein the Applicant amended claims1, 3-5, 7, 8-9, cancelled claim 2, and added a new dependent claim 13. 
In virtue of this communication, claims 1, 3-13 are currently pending in this Office Action.
With respect to the rejection of claims 3, 5, 7-9 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 7 in Remarks filed on July 11, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 3, 5, 7-9 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Office appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “frequency characteristics of the equalizer” and “equalizer setting screen”, etc. applied in “audio reproduction device having a function of a graphic equalizer and adjusting the frequency characteristics of one or more frequency bands”, etc., does not reasonably provide enablement for “first setting points”, “second setting points”, “an initial position”, “a region”, as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claims 1 recites “accepting a plurality of first setting points and a plurality of second setting points” “each setting a gain value for each band”, etc., which have enablement scope issues because the disclosed implementation/operation in the specification only enable for “equalizer” on “an equalizer setting screen” in applications including “audio reproduction”, evidenced in the application specification, para 3, para 32-33, 37-39, etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “a plurality of setting points”, “a plurality of second setting points”, “a region having a gain value”, “initial position”, “a first distance”, “a second distance”, etc., For example, the scope of the over broadly claimed terms include the other types of curves and drawings such as “setting points”, “a gain value of region”, etc., of spectral and histograms of image/video signals, power density spectral of image/video signals, optic sensor signals, temperature and force sensor signals, microwave signals, radio frequency signals, bar and die graphs for business, medical industries, architecture design, statistic data representation in chemical industries, medicine industries, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/ techniques, computing/storing complexities, and/or biological representations and processing dimensions. The instant specification does not teach any enablement for these types of “setting points”, “region”, “distance”, etc., at all. Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with the claims. Claims 3-6, 13 are rejected due to dependencies to claim 1.
Claim 7 is rejected for the at least similar reasons described in claim 1 above since claim 7 recites the similar deficient features as recited in claim 1. Claims 8-9 are rejected due to the dependencies to claim 7.
Claim 10 is rejected for the at least similar reasons described in claim 1 above since claim 10 recites the similar deficient features as recited in claim 1. Claims 11-12 are rejected due to dependencies to claim 10.

Claims 7-9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “accepting from a user a first touch operation and a second touch operation, the first touch operation selecting one setting point from among the plurality of setting points, and the second touch operation which is a different mode from a mode of the first touch operation selecting all the setting points corresponding to the plurality of setting points” and “sliding the one setting point … or the plurality of setting points selected by the second touch operation”, i.e., selecting “one setting point” (by a first touch operation) AND selecting all setting points (by a second touch operation), but only one selection is for “a third operation sliding the one setting point … or … all setting points” for “adjusting the gain value of the one setting point or … the setting points (by a third operation)”. However, the original disclosure, including original claims and drawings, has nowhere to disclose the performing two selections (first touch operation, second touch operation), but only one is applied by “sliding” for “adjusting the gain value”, which is not supported by the original specification, claims, and drawings. Claim 8-9 are rejected due to the dependencies to claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-9, 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “accepting a plurality of first setting points and a plurality of second setting points each setting a gain value for each band” which is confusing about the word usage “each” herein because it is unclear whether “each” herein is referred to “plurality of first setting points”, “plurality of second setting points”, each of the “first setting points”, each of the “second setting points”, and thus, renders claim indefinite. Claim 1 further recites “the first operation including all first setting points corresponding to all the plurality of first setting points or all second setting points corresponding to …” and wherein the claimed “setting points” are mere representations of positions in a drawing and are different type of things such as “setting points”, which causes confusing because it is unclear whether “first operation” is applied on existing “first setting points” or “second setting points” by selecting, deselecting, deleting, highlighting, removing, adding, cutting, or copying, etc., or “first operation” creates “first setting points” or “second setting points” and thus, renders claim indefinite. Claims 3-6, 13 are rejected due to the dependencies to claim 1.
Claim 7 recites “… and the second touch operation which is a different mode from a mode of the first touch operation selecting all the setting points corresponding to … accepting a third operation sliding the one setting point selected by the first touch operation or the plurality of setting points selected by the second touch operation” which is confusing because (1) it is unclear whether “selecting all the setting points corresponding to …” is performed by “the first touch operation” or performed by “the second touch operation” and (2) it is unclear whether “accepting a third operation sliding the one setting point …” is referred to “the second touch operating” or to “a third operation” self and thus, renders claim indefinite. Claims 8-9 are rejected due to the dependencies to claim 7.
Claim 11 recites “by maintaining the touching” which is confusing because it is unclear whether “the touching” is referred back to “a selection touch operation” or “an adjustment touch operation” as recited in parent claim 10 and thus, renders claim indefinite. Claim 12 is rejected due to the dependency to claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US 20160299677 A1) and in view of reference Kawaguchi (JP 2007-195120 A).
Claim 1: Terada teaches a sound processing method (title and abstract, ln 1-8, method in figs. 7A-7E, and details in figs. 5C, 6A-6C), comprising: 
accepting a plurality of first setting points (including at least points “HM”, “H” for category Bass Drum in figs. 6B, 6C, or points “LM”, “L” in fig. 6A) and a plurality of second setting points (including points “L”, “LM”, “HM” for a category Trombone in fig. 6A) each setting a gain value for each band (each of points indicated a peak or maximum value and a valley or a minimum value in gain, para 36), the plurality of first setting points belonging to a first region which is a region having a gain value higher than a reference gain value (e.g., a reference gain value at 0dB marked on the left side of screen 534 in figs. 6A, 6B, 6C; a region covering the points “HM”, “H” are above 0dB for Bass Drum in fig. 6B, 6C or a region covering points “L”, “LM” for Trombone in fig. 6A) and the plurality of second setting points belonging to a second region which is a region having a gain value lower than the reference gain value (a region covering the points “HM”, “H” are below 0dB for Trombone in fig. 6A);
accepting from a user a first operation and a second operation (each of pointers is operated on the EQ detail screen, by moving amount of the pointer on the screen in vertical and horizontal directions, para 54, via touch panel detecting a touch operation conducted by a user, para 26);
adjusting the gain value of each of all first setting points or each of all second setting points slid by the second operation (the gain in the peak position can be adjusted by a vertical  swipe and the peak position is adjusted in a frequency direction, para 36).
However, Terada does not explicitly teach the first operation including all first setting points corresponding to all the plurality of first setting points or all second setting points corresponding to the plurality of second setting points and the second operation including sliding the each of all first setting points or all second setting points at once.
Kawaguchi teaches an analogous field of endeavor by disclosing a sound processing method (title and abstract, ln 1-13 and a method steps in figs. 11, 12) and wherein accepting from a user a first operation and a second operation are disclosed (via a touch panel 20 in fig. 1, touch panel is used by a user with a finger or touched with a touch pen for operation, para 21; including selection and moving, para 8-12) and wherein the first operation including all first setting points corresponding to all the plurality of first setting points or all second setting points corresponding to the plurality of second setting points (setting points P10, P12, P14 in fig. 8; an operation to setup a frame F10 by closed straight lines LN1-LN6 to cover P10, P12, P14 in fig. 8, para 45-47) and the second operation including sliding the each of all first setting points or all second setting points at once (the frame F10 connecting the points P10, P12, and P14, the frame F10 is moved on a left or a right direction with all covered points P10, P12, and P14 to be equally moved so that relationship among the points is maintained, para 37) and adjusting the gain value of each of first setting points or each of all second setting points slid by the second operation (e.g., user moves the frame F10 by two grades in the plus direction, each of the points P10, P12, P14 included in F10 are moved by two grades in the plus direction, and similar in moving in minus direction, para 37-39) for benefits of achieving an convenient and easier way to change gain values of a plurality of frequency bands while maintaining a relative relationship between the settings (para 6, para 37). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first operation and the second operation and wherein the first operation including all first setting points corresponding to all the plurality of first setting points or all second setting points corresponding to the plurality of second setting points and the second operation including sliding the each of all first setting points or all second setting points at once, as taught by Kawaguchi, to the first operation and the second operation in the sound processing method, as taught by Terada, for the benefits discussed above.
	Claim 3: the combination of Terada and Kawaguchi further teaches, according to claim 1 above, detecting a first distance between an initial position (Kawaguchi, an initial position at normal mode in fig. 3, para 34-35) when the all first setting points or the all second setting points being selected by the first operation of the user (Terada, e.g., “HM”/”H” are selected or “L”/”LM” are selected in fig. 6A and similar to fig. 6C and Kawaguchi, selecting individual P10, P12, or P14; or selecting F10 including P10, P12, and P14 in fig. 3, i.e., initial position at normal mode is the same as the reference position in fig. 3) and a position corresponding to the reference gain value (Terada, a reference point at digital number 0 by which positive movement and negative movement are divided in figs. 5C, 6A-6C, and point movement for adjusting the gain and the frequency with respect to the line of the number 0 in figs. 5C, 6A-6C, and Kawaguchi, at number 0 at normal mode in fig. 3, para 34-35, i.e., the initial position is the same as the reference position at normal mode in fig. 3), and a second distance between a secondary position slid from the initial position when the second operation being operated by the user and the position corresponding to the reference gain value (Kawaguchi, e.g., at lock mode in fig. 9, wherein individually moving the selected P10, P12, P14 from position 0 to position +3, or moving selected frame F10 including all P10, P12, P14 from position 0 to the position +3 at lock mode in fig. 9, para 52, i.e., the distance is represented by the number 3 in fig. 9); and adjusting the gain value of the all first setting points or all second setting points according to a ratio of the first distance and the second distance (the distance representation is the same number of gain values, para 35, i.e., the ratio of the first distance and the second distance is inherently one).
Claim 4: the combination of Terada and Kawaguchi further teaches, according to claim 1 above, the sound processing method further comprising: 
displaying the plurality of first setting points and the plurality of second setting points on a screen (Terada, figs. 6B,6C and 6A are displayed at different time on the screen or points “L”, “LM” and points “HM”, “H” are displayed on the touch panel screen 534 at the same time in fig. 6A; and Kawaguchi, the points P10, P12, P14 are displayed on the touch panel screen in fig. 8); and accepting the first operation and the second operation by a touch operation of touching a touch panel constituted on a display (Terada, via the touch panel 106 of detecting a touch operation conducted by the user, and the discussion in claim 1 above and Kawaguchi, selected F10 colored-red, and moving on the plus side or minus side, para 98, para 37-39).
Claim 5: the combination of Terada and Kawaguchi further teaches, according to claim 4 above, 
displaying on the screen, a first region and the second region (figs. 6B,6C and 6A are displayed at different time on the screen or points “L”, “LM” and points “HM”, “H” are displayed on the touch panel screen 534 at the same time in fig. 6A; and Kawaguchi, the points P10, P12, P14 are displayed on the touch panel screen in fig. 8); and accepting the first operation and the second operation by a touch operation of touching the touch panel constituted on the display (Terada, see the discussion in claim 4 above and Kawaguchi, see the discussion in claim 4 above), accepting the first operation and the second operation by the touch operation (the discussion above).
Claim 6: the combination of Terada and Kawaguchi further teaches, according to claim 1 above, wherein the reference gain value is 0 dB (Terada, figs. 6B-6C, the 0dB line as the claimed reference gain value, which dividing the upper and lower sides of the EQ 535, para 44 and the discussion of the clamed reference gain value in claim 1 above and Kawaguchi, gain value as 0dB dividing positive and negative directions in figs. 3-6 and 7, 9-10).
Claim 7: the combination of Terada and Kawaguchi teaches all the elements of claim 7, according to claim 1 above, including: 
accepting a plurality of setting points (Terada, including points “L”, “LM”, “HM”, “H” at selected electric guitar category in fig. 5C, para 37-38, points “L”, “LM”, “HM”, “H” at selected bass drum in figs. 6B/6C, para 44, and Kawaguchi, points P10, P12, P14 at a normal mode in fig. 3, para 34) each setting a gain value for each band (Terada, the band indicated by the horizontal bar with a height in figs. 6A, 6B, 6C, and adjusting the gain of a meaningful band that is not grayed out in fig. 5C, para 38 and the discussion in claim 1 above, and Kawaguchi, at the normal mode, P10, P12, P14 are set 0dB in fig. 3); and
accepting from a user (Terada, a user who is skilled in the setting of an EQ, para 6 and Kawaguchi, a user operating on the device 10 in fig. 1 by touching, moving, etc. and the discussion in claim 1 above) a first touch operation and a second touch operation (Terada, selecting one of a plurality of setting points by setting the cursor 516 at arbitrary block display area, para 33, and Kawaguchi, abstract and Kawaguchi, user input via touch panel 20, para 32-34, selecting high sound point P10, and the P10 turns to red color from black color, and a frame F10 including points P10, P12, P14 is selected, the frame 10 is colored from black to red, para 98), selecting one setting point from among the plurality of setting points (Terada, one of those pointers is touched and held for adjusting peak position in a frequency direction and gain value in a vertical swipe, para 36, and Kawaguchi, selecting a high sound range with a color of the high sound point P10 switched from black to red, para 98, e.g., at a normal mode in fig. 3, para 34), and the second touch operation which is a different mode from a mode of the first touch operation selecting all the setting pints corresponding to the plurality of setting points (Kawaguchi, selecting F10 turning color of frame F10 from black to red, para 98, e.g., F10 at lock mode in fig. 9 or at classic mode in fig. 10 and wherein a normal mode in fig. 3);
accepting a third operation sliding the one setting point selected by the first touch operation or the plurality of setting points selected by the second touch operation (Terada, one of those pointers is touched, held, and then swiped so that the peak position in a frequency direction is adjusted and gain value is adjusted in a vertical swipe, para 36, and Kawaguchi, the gain setting values are individually moved in the plus or the minus direction by the first moving means or the second moving means, para 13; e.g., the gain setting value is individually moved in the plus or the minus direction, para 17 or a third and a fourth user inputs from the user, maintaining the relationship among pointers is performed by moving F10, other than individual pointers, para 17-18); and 
adjusting the gain value of the one setting point or the plurality of setting points by the third touch operation (Terada, the discussion above about vertical swipe and swiping in a frequency direction, para 36 and the discussion above, and Kawaguchi, movement of one pointer or all three pointers on the plus direction or the minus direction in figs. 3-6).
Claim 8: the combination of Terada and Kawaguchi further teaches, according to claim 7 above, accepting from the user a fourth touch operation, wherein 
the plurality of setting points including a plurality of first setting points belonging to a first region having a gain value higher than the reference gain value (Terada, between a pointer lower than “L” and the pointer “L” which are approximately above 0 dB in fig. 6C and Kawaguchi, e.g., pair of pointers P10-P12 which are above position 0 in fig. 5), a plurality of second setting points belonging to a first region having a gain value higher than the reference gain value (Terada, between a pointer “HM” and “H”, which are approximately above 0 dB line in fig. 6C and Kawaguchi, another pair of pointers P12-P14 which are above position 0 in fig. 5);
a fourth touch operation selects all first setting points corresponding to all of the plurality of first setting points, or all second setting points corresponding to all of the plurality of second setting points (Terada, individually selected pointer and adjusting the gain value and the frequency range, para 36, and Kawaguchi, swiping F10 or individual P10, P12, P14 to minus side by distance 4 scales in fig. 6); and 
adjusting the gain value of the all first setting or the all second points selected by the third touch operation (Terada, the relative distance scale in vertical grids is the same as dB, para 46, and Kawaguchi, the scale numbers are the same number of adjusted gain value in fig. 6).
Claim 9: the combination of Terada and Kawaguchi further teaches, according to claim 7 above, accepting a fifth touch operation restoring the gain value of all first setting points or all second setting points that are moved by the third touch operation to the gain value obtained before being adjusted by the third touch operation (Kawaguchi, e.g., via mode switch button B31 in fig. 1 and normal mode in fig. 3, to lock mode in fig. 9, to classic mode in fig. 10, and then back to normal mode in fig. 3, para 103).
Claim 10 has been analyzed and rejected according to claims 1, 7, 3 above and wherein a reference gain value is disclosed (Kawaguchi, at number 0 at normal mode in fig. 3 or at number +3 at lock mode in fig. 9).
Claim 11: the combination of Terada and Kawaguchi further teaches, according to claim 10 above, performing anyone of the first adjustment mode or a second adjustment mode of adjusting the gain value of each of the one or plurality of setting points selected by the selection touch operation according to a distance from the initial touch position of the user to the position reached by maintain the touching (Terada and Kawaguchi, the discussion in claim 10 above, the distance scale is the same as gain value in figs. 3-6, 7-10).
Claim 12: the combination of Terada and Kawaguchi further teaches, according to claim 11 above, adjusting the gain value of each of the one or plurality of setting points in the second adjustment mode so as not to exceed the reference gain value (Terada and Kawaguchi, e.g., the reference point at most right side +3 in lock mode in fig. 9, and the adjustment is limited within [-3, +3] in figs. 3-6, 7-10).
Claim 13: the combination of Terada and Kawaguchi further teaches, according to claim 3 above, wherein the operation is a touch operation of touching a touch panel constituted on a display from the user; and the initial position is an initial touch position (Terada, touching operation on a touch panel and conducted by a user, para 26 and initial position is inherently selection operation touching on the touch panel, and Kawaguchi, user’s finger or using a touch pen to touch LCD as touch panel 20 in fig. 1, para 21, inherently, initial position such as at normal mode in fig. 3 is as an initial selection operation on P10, P12, P14, or F10 in fig. 3).


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (above) and in view of reference and Terada et al (US 20150268923 A1, hereinafter Terada23).
Claim 10: Terada teaches all the elements of claim 10, according to claims 1, 7 above, including:
accepting a plurality of setting points each setting a gain value for each band (including points “L”, “LM”, “HM”, “H” under Bass Drum category in fig. 6C; another displaying for the same data of fig. 6C in fig.6B by using arrows to indicate frequency bands in fig. 6B; including points “L”, “LM”, “HM”, and “H” under Trombone category in fig. 6A; etc., or a horizontal arrow bar in 6B; the discussion in claims 1, 7 above); 
accepting from a user (a user who is skilled in the setting of an EQ, para 6), a selection touch operation selecting one or a plurality of setting points (fig. 6B-6C and the discussion in claims 1, 7 above), and an adjustment touch operation adjusting the gain value of each of the one or plurality of setting points selected by the selection touch operation (figs. 6B-6C, gain is desirably raised or lowered, para 44; by swiping vertically while held the touching point, para 36, discussion in claims 1, 7 above);
performing a first adjustment mode adjusting the gain value of the one or plurality of setting points selected by the selection touch operation (lowering and raising the gains in the band 551/553 and 552/554, respectively, similar to adjusting the gains in the band 561/563 and in the band 562/564, respectively, para 44 or held touching and swiping vertically to adjust the gain value, para 36 and the discussion in claims 1, 7 above).
However, Terada does not explicitly teach wherein detecting, in the adjustment touch operation, a first distance between an initial touch position of the user and a position corresponding to a reference gain value, and a second distance between a position reached by maintaining touching from the initial touch position and the position corresponding to the reference gain value; and it is according to a ratio of the first distance to the second distance to perform the disclosed first adjustment mode.
Terada23 teaches an analogous field of endeavor by disclosing a sound processing method (title and abstract, ln 1-13 and a method in fig. 10) and wherein an adjustment touch operation is disclosed (a knob 614 or 905 is displayed in figs. 6, 9, respectively and controlled as a GUI by touching, para 39) and wherein detecting, in the adjustment touch operation (detecting by HA 211 in fig. 2B, para 27), a first distance between an initial position of the user (e.g., the meter display 613 displayed the current position provided by the HA 211 in fig. 2B and relative to the recommended minimum value 651 or 521 and recommended maximum value 652 or 512 illustrated in figs. 5-6, para 36-37 and details in fig. 9, a corresponding segment of 904-1, …, -04-5 is turned on) and a position corresponding to a reference gain value(the recommended dynamic range defined by category in fig. 8, para 35; the relative distance is inherency between the segment that has a light on and relative to the recommended minimum value 521 and/or the recommended maximum value 522 in fig. 8), and a second distance between a position reached by maintaining touching from the initial touch position and the position corresponding to the reference gain value (adjusting gain value by operating the knob 905 in fig. 9, para 45; knob display 614 in fig. 5, para 39; the gain adjustment represented by the level displayed is limited within the defined and displayed dynamic range between the recommended minimum value and the recommended maximum value in figs. 5-6 and 8-9, para 37); and performing a first adjustment mode adjusting the gain value of the one or plurality of setting points selected by the selection touch operation according to a ratio of the first distance to the second distance (the dynamic range is divided by five and represented by 904-1, …, 904-5 in fig. 8; adjusted gain is performed to allow the signal level fell within the dynamic range, para 37, and thus, the gain adjustment is inherently performed according to a segment ratio between the segment position previously light-on and the segment currently light-on in relative to the recommended minimum 521 and to the recommended maximum 522 of the dynamic range in fig. 8 in order to secure the output signal level fell into the dynamic range) for benefits of improving an operation in accurately adjustment of the audio signal gain in a simpler manner with no requirement of the operation experiences of audio signal adjustment in variety of types of the audio signals (para 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein detecting, in the adjustment touch operation, the first distance between the initial touch position of the user and the position corresponding to the reference gain value, and the second distance between the position reached by maintaining touching from the initial touch position and the position corresponding to the reference gain value; and it is according to the ratio of the first distance to the second distance to perform the first adjustment mode, as taught by Terada23, to the performing the first adjustment mode adjusting the gain value of the one or plurality of setting points selected by the selection touch operation in the sound processing method, as taught by Terada, for the benefits discussed above.

Response to Arguments

Applicant's arguments filed on July 11, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. With respect to prior art rejection of claims 1, 10 and dependent claims 3-6, 11-13, under 35 USC 103(a) as set forth in the office action above, the Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations. With respect to prior art rejection of claim 7-9 and 10-12 under 35 USC 103(a) as set forth in the office action above, although a new ground of rejection has been used to address additional limitations that have been added to claims 7-9, a response is considered necessary for several of applicant’s arguments since reference Terada and Terada23 will continue to be used to meet the argued limitations.
With respect to the prior art rejection of independent claim 7 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “this amended for clarity includes … (4) the gain value of  … is adjusted or the gain values of all the setting points selected by the second touch operation are adjusted at once” and “Terada does not disclose that all the setting points are adjusted at once by a touch operation”, as asserted in paragraph 1 of page 9 in Remarks filed on July 11, 2022.
In response to the argument cited above, the Office disagrees because the emphasized and argued features about “at once” is not recited in claim 7 and thus, the argument above is moot.
With respect to the prior art rejection of independent claim 10 under 35 USC §103(a), the Applicant argued “Terada23 does not disclose or even suggest regarding to the reference value” because “Terada23 discloses that the gain is adjusted in a range between the minimum value and the maximum value using a knob” and “Terada only lights on the segments 904-1 to 904-5 in the range between the minimum value and the maximum value according to the position of the knob”, as asserted in paragraph 1 of page 10 in Remarks filed on July 11, 2022.
In response to the argument above, the Office respectfully disagrees because claim 10 broadly recites “a reference gain value” with no further recitation of what “reference gain value” is, and thus, the claimed “reference gain value” can be a gain value having 0 position or 0 dB (Terada, at middle line with number 0 in figs. 5C, 6A-6C) or a minimum gain value or a maximum gain value (e.g, Terada, at the border of the figs. 5C, 6A-6C, with value -20 or +20) which essentially meets features the Applicant argued and as claimed and thus, the argument above is also moot. This argued feature is also disclosed by prior art Kawaguchi (see the discussion in claim 10 above).
On the bases of above analyses and evidences from the prior arts, the prior art rejection of independent claims 1, 7, 10 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of dependent claims 3-6, 8-9, 11-13 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654